DETAILED ACTION
Claims 1-20 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Concerning the 103 rejection made over Mehta in view of Shipley or over Shipley in view of Mehta, pages 9-10 argue that “neither […] Mehta or Shipley disclose such a composition and further to disclose, suggest, or motivate one of ordinary skill in the art  to arrive at the claimed particle size” or the accompanying “improved properties.”  This is not persuasive because, first, applicant relies upon evidence (Examples 1-7 of the present application) that is not reasonably commensurate in scope with the claims in order to show that “particle size is an important feature allowing the inventive examples to display the […] improvements.”   If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The previous rejection was based upon Mehta in view of Shipley, or Shipley in view of Mehta, not merely upon Mehta or Shipley alone.
Nonetheless, concerning Mehta, page 10 argues that the reference “fails to disclose or suggest a heterophasic polymer or that its incorporation could be beneficial.”  This is not persuasive because the “semi-amorphous polymers” in claim 1 of Mehta containing propylene and a C2 α-olefin comonomer corresponds to the presently claimed “dispersed ethylene-α-olefin copolymer (b).”  Mehta explains that the semi-amorphous polymers are dispersed in the blend as dispersed particles with an average size of 2 µm or less and so provide good molded part clarity. Col. 13 lines 47-50, Col. 12 lines 62-63.  The present specification at page 9 likewise describes the “dispersed ethylene-α-olefin copolymer” as “’the dispersed phase’ […] embedded in the heterophasic propylene in discontinuous form.”  One of ordinary skill in the art would recognize the structure of the heterogeneous blend of Mehta as corresponding to the heterophasic propylene copolymer (A) as presently claimed.
Page 11 argues that even if Mehta were combined with Shipley, a person of ordinary skill in the art “would still not arrive at the presently claimed composition wherein the dispersed ethylene-α-olefin copolymer (b) has an average rubber particle size d50 of at most 1.15 µm.”  This is not persuasive because Mehta already teaches a dispersed ethylene-α-olefin copolymer with an average size of 2 µm or less.
Lastly, concerning the 103 rejections made over Pezzutti in view of Shipley, or Shipley in view of Pezzutti, pages 11-12 argue that a person of ordinary skill in the art “would not be motivated to consider that the surprising synergy that arises from the presently claimed composition could be obtained.”  The remarks refer to IE-2-7 of Shipley for the proposition that “these values are significantly lower than those 2 in the parallel direction and greater than 780 in the perpendicular direction.”  This not persuasive because “flexural modulus values of greater than 1400 N/mm2 in the parallel direction” is not a presently claimed limitation.  Example 1 of Pezzutti has a flexural modulus of 590 MPa.  Shipley at [0061] explains that the molded article has a flexural modulus of 100 to 1000 MPa, which describes this property for the HECO with or without the additional elastomeric component.  Thus, Pezzutti and Shipley each satisfy the presently claimed flexural modulus value of the heterophasic propylene copolymer in the parallel direction of “less than 1000 MPa.”  Otherwise, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Applicant has not demonstrated by experimental evidence on the record that the flexural modulus value of the propylene copolymer in the perpendicular direction would be unexpected over the teachings of Shipley or Pezzutti.
As such, even as amended, most of the claims remain unpatentable over the previously cited art and grounds of rejection.

Claim Objections
The previous objections to claim 1 is withdrawn in light of applicant’s amendment correcting the same.
Claim 20 is objected to because of the following informalities:  line 5 contains the misspelling “modulu sin.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As amended claim 1 at lines 22-24 now recite:
wherein the combined total amount of 1. (b) the dispersed ethylene-α-olefin copolymer in the heterophasic propylene copolymer (A) and 2.the ethylene-α-olefin (C) is 30 to 60 wt% based on the total weight of the composition.
This is new matter because the original disclosure does not describe a “combined total amount” of (b) and (C) in this manner.  The original disclosure otherwise fails to provide further guidance because it only specifies (see page 12 lines 6-8):
The total amount of (b) the dispersed ethylene-α-olefin copolymer in the heterophasic propylene copolymer (A) and the ethylene-α-olefin copolymer (C) is 30 to 60wt% based on the total composition.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “propylene- α-olefin” at line 7, “α-olefin” at line 8, “ethylene-α-olefin” at lines 11,

Claims 2-19 are indefinite by reason of their dependency from claim 1.
Claim 20 is indefinite because lines 5-7 recite:
wherein the composition has a flexural modulu sin the perpendicular direction of greater than or equal to 781 N/mm2 determined at 23 °C in the parallel direction according to ASTM D790 Procedure B on a sample of 65 x 12.7 x 3.2 mm

(emphasis added).
This is indefinite because it not clear how a “flexural modulu[]s in the perpendicular direction” can be determined “in the parallel direction” as claimed.  This a non-existent standard of measurement.
Appropriate correction is required.

The previous rejection of claim 7 under 35 U.S.C. 112(d) is withdrawn in light of the amendment correcting the same.
Even as amended, claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 at lines 2-3 recites “wherein the heterophasic propylene copolymer (A) is the only type of heterophasic propylene copolymer.” This does not further limit claim 1, which already limits the heterophasic copolymer (A) by the closed transitional phrase “consists of” in line 4. The closed nature of the claimed heterophasic copolymer (A) is also reflected by lines 14-16 of claim 1, stating:
wherein the sum of the total amount of propylene-based matrix and total amount of the dispersed ethylene alpha olefin copolymer in the heterophasic propylene copolymer is 100 wt% based upon the heterophasic propylene copolymer.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, 10, 11, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 7476710 B2) in view of Shipley et al. (US 2014/0288225 A1).
With respect to claim 1, Mehta at claim 1 discloses a heterogeneous article comprising a heterogeneous blend comprising:
from 60 to 99 weight percent of one or more weight crystalline polymers comprising propylene and 0 to 5 weight percent α-olefin comonomer; and
from 1 to 40 weight percent of semi-amorphous polymers comprising propylene and from 10 to 25 weight of one or more C2 or C4 to 10 α-olefin comonomers,
where a molded part comprising the same is characterized by a flexural modulus of 1035 MPa or lower.
The semi-amorphous polymer is dispersed in the blend as dispersed particles with an average size of 2 µm or less, which is advantageous for good molded part clarity. Col. 13 lines 47-50, Col. 12 lines 62-63.
Mehta at Col. 14 lines 31-32, 56-57 teaches including a third component like an ethylene- propylene rubber, and at Col. 15 line 66 to Col. 16 line 2 teaches including fillers, but is silent as to the amount of i) the amount of the rubber; and ii) glass fibers as fillers.
As to i) Shipley at abstract teaches a polymeric composition containing a heterophasic copolymerof propylene and ethylene; an additional elastomeric component containing ethylene/α-olefin C3-C20 copolymer; and reinforcement materials, where the total elastomer content of the polymer composition is greater than 50 percent by weight. According to [0033], [0040], the additional elastomeric component is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]).
The calculated content of the semi-armorphous polymer of the heterogeneous blend of Mehta would be at least about 24 weight percent based upon the overall composition. Given that Mehta permits an ethylene rubber as a third component and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing 30 to 60 weight percent of the dispersed phase of the heterogeneous mixture and the additional elastomeric component in order to provide a good balance of desired softness and stiffness.

Given that Mehta permits fillers and the advantages of glass fibers taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ glass fibers as filler in order to modify or improve physical and mechanical properties.
With respect to claim 2, Mehta at Col. 14 lines 22-25 discloses that the blend has a melt flow rate of 0.5 to 30 dg/ min. (measured according to ASTM-D 1238 at 230°C, 2.16 kg), but is silent as to a the melt flow rate of a composition containing the heterogeneous blend with glass fibers and an ethylene-α- copolymer (C) as claimed.
Shipley at [0041], [0036] discloses an additional elastomeric component having a melt flow rate of 1 to 50 dg/min. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]). One of ordinary skill in the art would recognize that the melt flow rate of a composition is an average of the melt flow rate of its components.
Given that Mehta permits an ethylene-propylene rubber and filler and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing the additional elastomeric component such that the melt flow rate is within the claimed range in order to provide a good balance of desired softness and stiffness.
With respect to claim 3, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 3 is defined by visbroken a heterophasic propylene copolymer rather than the process for preparing the same. Even so, Mehta at Col. 29 lines 64 to Col. 30 line 4 teaches melt compounding a propylene polymer in the presence of a peroxide and visbreaking the 
Col. 29 lines 57-63.
With respect to claim 4, Mehta at Col. 14 lines 22-25 discloses that the heterogenous blend has a melt flow rate of 0.5 to 30 dg/ min. (measured according to ASTM-D 1238 at 230°C, 2.16 kg).
With respect to claim 6, Mehta discloses a single heterophasic propylene copolymer blend.
With respect to claim 7, Mehta at Col. 13 lines 47-50, Col. 12 lines 62-63.teaches that the semi- amorphous polymer is dispersed in the blend as dispersed particles with an average size of 2 µm or less, which is advantageous for good molded part clarity.
With respect to claim 8, Mehta at Col. 8 lines 8-13 discloses a content of semi-amorphous polymers of from 25 to 40 weight percent based upon the total semi-crystalline and semi-amorphous polymers.
With respect to claim 10, Mehta at Col. 15 line 66 to Col. 16 line 2 teaches including fillers, but is silent as to a content of glass fibers.
Shipley at [0045]-[0046] includes 5 to 40 weight percent of glass fibers relative to the total polymer composition as reinforcement material in order to modify or improve physical and mechanical properties.
Given that Mehta permits fillers and the advantages of glass fibers taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a content of glass fibers as claimed in order to modify or improve physical and mechanical properties.
With respect to claim 11, Mehta at Col. 14 lines 31-32, 56-57 teaches adding an ethylene propylene rubber as a third component, but is silent as to the amount of the amount of the rubber.
Shipley at [0033], [0040], includes 0 to 40 weight percent of an additional elastomer relative to the total polymer composition so as to provide a good balance of desired properties (softness and stiffness described at [0010]).
Given that Mehta includes an ethylene rubber as a third component and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have 
With respect to claim 13, Mehta at Col. 13 line 25-31 describes combining the components by melt mixing.
With respect to claim 14, Mehta at claim 1 discloses an article containing the blend therein.
With respect to claim 15, Mehta at Col. 19 lines 61, 66 specifies injection molded articles.
With respect to claim 20, Mehta at Col. 6 lines 44-52 explains that the crystalline polymers comprising propylene and α-olefin comonomer (corresponding to presently claimed component (a)) are copolymers wherein the α-olefin comonomer is a C2 to C10 olefin other than a C3 olefin.  Col. 14 lines 31-32, 56-57 teaches including a third component like an ethylene- propylene rubber, which corresponds to presently claimed component (C).
Mehta in view of Shipley differs from present claim 20 because it is silent as to the flexural modulus in the perpendicular direction as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Mehta in view of Shipley teaches a substantially similar composition to that presently claimed.
Accordingly, while Mehta in view of Shipley do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Mehta and Shipley, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural modulus in the perpendicular direction within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 7476710 B2) in view of Shipley et al. (US 2014/0288225 A1) as applied to claim 1 above, and further in view of Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech, Vol. 11, John Wiley & Sons (2003), pp. 804-805.
With respect to claim 12, Mehta at Col. 15 lines 20-22 discloses silicone polymers as slip agents and/or mold release agents, but is silent as to a particle having formula (I) as claimed.
Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
Given that Mehta contemplates silicone particle lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.

Claims 1, 3, 6-8, 10, 11, 13-15, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 2014/0288225 A1)in view of Mehta et al. (US 7476710 B2).
With respect to claim 1, Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene (HECO); an additional elastomeric component containing ethylene/α-olefin C3-C20 copolymer; and reinforcement materials, where the total elastomer content of the polymer composition is greater than 50 percent by weight. The HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous ethylene-propylene elastomer, where the matrix component is greater than 55 weight percent proplyene. [0029]-[0030]. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition. Accordingly, the relative content of the amorphous ethylene-propylene elastomer relative to the total composition is at least 10 percent by weight. In an embodiment, the reinforcement materials are glass fibers. [0046]. [0061] explains that the molded article has a flexural modulus of 100 to 1000 MPa, which describes this property for the HECO with or without the additional elastomeric component.
Shipley at [0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the relative contents of the matrix 
Mehta at claim 1 discloses a heterogeneous article comprising a heterogeneous blend comprising:
from 60 to 99 weight percent of one or more weight crystalline polymers comprising propylene and 0 to 5 weight percent α-olefin comonomer; and 
from 1 to 40 weight percent of semi-amorphous polymers comprising propylene and from 10 to 25 weight of one or more C2 or C4 to 10 α-olefin comonomers,
where a molded part comprising the same is characterized by a flexural modulus of 1035 MPa or lower. These blends exhibit a balance of toughness, flexibility, and processability. Col. 2 lines 43-47.  The semi-amorphous polymer is dispersed in the blend as dispersed particles with an average size of 2 µm or less, which is advantageous for good molded part clarity. Col. 13 lines 47-50, Col. 12 lines 62-63.  The heterogeneous blend is prepared by multistage polymerization. Col. 13 lines 10-18.
Given that Shipley and Mehta both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition such that the dispersed phase of the heterophasic copolymer has an average rubber particle size of at most 1.15 µm in order to provide a composition with a balance of toughness, flexibility, and processability with good clarity.
With respect to claim 3, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 3 is defined by a visbroken heterophasic propylene copolymer rather than the process for preparing the same.
Shipley is silent as to visbroken heterophasic proplyene copolymer.

Given that Shipley teaches a heterophasic propylene copolymer and the advantages of employing a visbroken heterophasic propylene copolymer taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a visbroken heterophasic propylene copolymer in order to provide better compounding processability.
With respect to claim 6, Shipley at abstract and claim 1 disclose an embodiment where the blend contains one HECO.
With respect to claim 7, Shipley at [0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the average rubber particle size of the amorphous elastomer.
Mehta at claim 1 discloses a heterogeneous article comprising a heterogeneous blend comprising:
from 60 to 99 weight percent of one or more weight crystalline polymers comprising propylene and 0 to 5 weight percent α-olefin comonomer; and 
from 1 to 40 weight percent of semi-amorphous polymers comprising propylene and from 10 to 25 weight of one or more C2 or C4 to 10 α-olefin comonomers.
The semi-amorphous polymer is dispersed in the blend as dispersed particles with an average size of 2
µm or less, which is advantageous for good molded part clarity. Col. 13 lines 47-50, Col. 12 lines 62-63.
The heterogeneous blend is prepared by multistage polymerization. Col. 13 lines 10-18.
Given that Shipley and Mehta both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by
Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition such that the dispersed phase of the heterophasic copolymer has an average rubber particle size of at least 0.3 µm in order to impart good clarity.

Mehta at claim 1 discloses a heterogeneous article comprising a heterogeneous blend comprising:
from 60 to 99 weight percent of one or more weight crystalline polymers comprising propylene and 0 to 5 weight percent α-olefin comonomer; and 
from 1 to 40 weight percent of semi-amorphous polymers comprising propylene and from 10 to 25 weight of one or more C2 or C4 to 10 α-olefin comonomers,
where a molded part comprising the same is characterized by a flexural modulus of 1035 MPa or lower. These blends exhibit a balance of toughness, flexibility, and processability. Col. 2 lines 43-47.
Given that Shipley and Mehta both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by
Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a heterophasic copolymer with content of the amorphous elastomer is within the claimed range in order to provide a composition with a balance of toughness, flexibility, and processability.
With respect to claim 10, Shipley at [0046] discloses a content of glass fiber of 5 to 40 weight percent relative to the total composition.
With respect to claim 11, Shipley at [0040] specifies a content of the additional elastomeric component of 0 to 40 weight percent.
With respect to claim 13, Shipley at [0053]-[0055] specifies preparing the composition by melt mixing.
With respect to claim 14, Shipley at [0056] discloses a molded article comprising the composition.
With respect to claim 15, Shipley at [0057] discloses an article prepared by injection molding.
With respect to claim 20, Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene (HECO) (corresponding to present component (a) 
Shipley in view of Mehta differs from present claim 20 because it is silent as to the flexural modulus in the perpendicular direction as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Shipley in view of Mehta teaches a substantially similar composition to that presently claimed.
Accordingly, while Shipley in view of Mehta do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Shipley and Mehta, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural modulus in the perpendicular direction within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US
2014/0288225 A1) in view of Mehta et al. (US 7476710 B2) as applied to claim 1, and further in view of
Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech, Vol. 11, John Wiley & Sons (2003), pp. 804-805.
With respect to claim 12, Shipley at [0051] teaches including lubricants to improve processability or enhance properties, but is silent as to a particle having formula (I) as claimed.
Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
Given that Shipley includes lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.

Claims 1-4, 6-11, 13-16, 18, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Pezzutti et al. (US 2010/0234507 A1) in view of Shipley et al. (US 2014/0288225 A1).
With respect to claim 1, Pezzutti at claim 1 discloses a random block copolymer comprising:
a) a crystalline propylene/ethylene copolymer A in an amount of about 65 to about 97 weight percent; and
b) a propylene/ethylene copolymer B in an amount of about 3 to about 35 weight percent.
The random block copolymer is characterized by phase separation of copolymer A as matrix and copolymer B as a dispersed phase, where the particle size of dispersed particle B is less than 1.5 µm.  [0030], [0034]-[0035]. [0030] explains that the resulting random block copolymer is characterized by a combination of low haze and good impact properties. Example 1 has a flexural modulus of 590 MPa.
Pezzutti at [0078] teaches including further additives, like fillers, to enhance properties of the block copolymer, but is silent as to i) an ethylene α-copolymer (C); and ii) glass fibers (B) as claimed.
As to i), Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene; an additional elastomeric component containing ethylene/α-olefin
C3-C20 copolymer; and reinforcement materials, where the total elastomer content of the polymer composition is greater than 50 percent by weight. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]).
Given that Pezzutti allows further components to improve properties and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing 30 to 60 weight percent of the dispersed phase of the heterogeneous mixture and the additional elastomeric component in order to provide a good balance of desired softness and stiffness.
As to ii), Shipley at [0045]-[0046] includes glass fibers as reinforcement material in order to modify or improve physical and mechanical properties.

With respect to claim 2, Pezzutti at [0038] discloses that the random block copolymer has a melt flow rate of 1 to about 80 dg/min. (ISO 1133 at 230° C, 2.16 kg), but is silent as to a the melt flow rate of a composition containing the random copolymer, glass fibers, and an ethylene-α-copolymer (C) as claimed.
Shipley at [0041], [0036] discloses an additional elastomeric component having a melt flow rate of 1 to 50 dg/min. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]). One of ordinary skill in the art would recognize that the melt flow rate of a composition is an average of the melt flow rate of its components.
Given that Pezzutti permits further additives and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing the additional elastomeric component such that the melt flow rate is within the claimed range in order to provide a good balance of desired softness and stiffness.
With respect to claim 3, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 3 is defined by a visbroken heterophasic propylene copolymer rather than the process for preparing the same.
Nonetheless, Pezzutti at [0055]-[0056] produces the random block copolymers by polymerizing monomers. [0080] describes visbreaking the resulting random block copolymer in order to improve the flowability and melt flow rate of the same. The example copolymer at [0112] has a higher melt flow rate after visbreaking.

flowability.
With respect to claim 4, Pezzutti at [0038] discloses that the random block copolymer has a melt flow rate of 1 to about 80 dg/min.
With respect to claim 6, Pezzutti only discloses one random block copolymer corresponding to the presently claimed heterophasic propylene copolymer (A).
With respect to claim 7, Pezzutti at [0035] explains that the particle size of dispersed particle B is less than 1.5 µm.
With respect to claim 8, Pezzutti at claim 1 specifies that the random block copolymer contains about 3 to about 35 weight percent of propylene/ethylene copolymer B.
With respect to claim 9, Pezzutti at [0020], [0024] explains that low haze random block copolymers can be prepared by careful tailoring of molecular parameters of the copolymers of its random copolymer, including the ethylene content of copolymer B. According to claim 1 copolymer B contains about 8 to about 40 weight percent of ethylene units.
With respect to claim 10, Pezzutti permits fillers, but is silent as to a content of glass fibers.
Shipley at [0045]-[0046] includes 5 to 40 weight percent of glass fibers relative to the total polymer composition as reinforcement material in order to modify or improve physical and mechanical properties.
Given that Pezzutti allows fillers in its composition and the advantages of glass fibers taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a content of glass fibers as claimed in order to modify or improve physical and mechanical properties.
With respect to claim 11, Pezzutti at [0078] teaches including further additives, like fillers, to enhance properties of the block copolymer, but is silent as to an ethylene α-copolymer (C) as claimed.
Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene; an additional elastomeric component containing ethylene/α-olefin C3-C20 copolymer; and reinforcement materials. According to [0033], [0040], the additional elastomer is present 
Given that Pezzutti allows further components to improve properties and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an ethylene α-copolymer (C) in the claimed amount in order to provide a good balance of desired softness and stiffness.
With respect to claim 13, Pezzutti at [0111] describes combining standard additives with the random block copolymer by melt mixing.
With respect to claim 14, Pezzutti at [0081] discloses molded articles prepared from the composition therein.
With respect to claim 15, Pezzutti at [0081], [0002], [0020] specifies injection molded parts prepared from the composition.
With respect to claim 16, Pezzutti at claim 1 specifies that the random block copolymer contains about 3 to about 35 weight percent of propylene/ethylene copolymer B having an ethylene content of about 8 to about 40 weight percent, where copolymer B has a particle size of less than 1.5 µm according to [0035]. [0038] discloses that the random block copolymer has a melt flow rate of 1 to about 80 dg/min., but is silent as to i) a content of an ethylene α-copolymer (C); and ii) the melt flow rate of a composition containing the random copolymer, glass fibers, and an ethylene α-copolymer (C) as claimed.
As to i), Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene; an additional elastomeric component containing ethylene/α-olefin
C3-C20 copolymer; and reinforcement materials. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a
good balance of desired properties (softness and stiffness described at [0010]).
Given that Pezzutti allows further components to improve properties and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
As to ii), Shipley at [0041], [0036] discloses an additional elastomeric component having a melt flow rate of 1 to 50 dg/min. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]). One of ordinary skill in the art would recognize that the melt flow rate of a composition is an average of the melt flow rate of its components.
Given that Pezzutti permits further additives and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing the additional elastomeric component such that the composition melt flow rate is within the claimed range in order to provide a good balance of desired softness and stiffness.
With respect to claim 18, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 18 is defined by a visbroken heterophasic propylene copolymer rather than the process for preparing the same.
Nonetheless, Pezzutti at [0055]-[0056] produces the random block copolymers by polymerizing monomers. [0080] describes visbreaking the resulting random block copolymer in order to improve the
flowability and melt flow rate of the same. The example copolymer at [0112] has a higher melt flow rate after visbreaking.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a visbroken heterophasic propylene copolymer in order to provide a copolymer having improved flowability.
With respect to claim 20, Pezzutti in view of Shipley differs from present claim 20 because it is silent as to the flexural modulus in the perpendicular direction as presently claimed.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Pezzutti in view of Shipley teaches a substantially similar composition to that presently claimed.
Accordingly, while Pezzutti in view of Shipley do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Pezzutti and Shipley, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural modulus in the perpendicular direction within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 12 and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Pezzutti et al. (US 2010/0234507 A1) in view of Shipley et al. (US 2014/0288225 A1) as applied to claim 1 or 16 above, and further in view of Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech, Vol. 11, John Wiley
& Sons (2003), pp. 804-805.
With respect to claim 12, Pezzutti at [0078], [0067] teaches including lubricants or slip agents, but is silent as to a silicone particle of formula (I) as claimed.
Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
Given that Pezzutti teaches slip agents and lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective iling date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.
With respect to claim 17, Pezzutti at [0078], [0067] teaches including lubricants or slip agents, but is silent as to a silicone particle of formula (I) as claimed.

Given that Pezzutti teaches slip agents and lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 2014/0288225 A1) in view of Pezzutti et al. (US 2010/0234507 A1).
With respect to claim 1, Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene (HECO); an additional elastomeric component containing ethylene/α-olefin C3-C20 copolymer; and reinforcement materials, where the total elastomer content of the polymer composition is greater than 50 percent by weight. The HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous ethylene-propylene elastomer, where the matrix component is greater than 55 weight percent proplyene. [0029]-[0030]. According to
[0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition. In an embodiment, the reinforcement materials are glass fibers. [0046].
[0061] explains that the molded article has a flexural modulus of 100 to 1000 MPa, which describes this property for the HECO with or without the additional elastomeric component.
Shipley at [0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the relative contents of the matrix and the amorphous elastomer within the HECO; and the average rubber particle size of the amorphous elastomer.
Pezzutti at claim 1 discloses a random block copolymer comprising:
a) a crystalline propylene/ethylene copolymer A in an amount of about 65 to about 97 weight percent; and
b) a propylene/ethylene copolymer B in an amount of about 3 to about 35 weight percent.

[0030], [0034]-[0035]. [0030] explains that the resulting random block copolymer is characterized by a combination of low haze and good impact properties.
Given that Shipley and Pezzutti both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a HECO as claimed having a dispersed phase with an average rubber particle size of at most 1.15 µm in order to provide low haze and good impact properties.
With respect to claim 3, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 3 is defined by a visbroken heterophasic propylene copolymer rather than the process for preparing the same.
Shipley is silent as to visbroken heterophasic proplyene copolymer.
Pezzutti at [0055]-[0056] produces the random block copolymers by polymerizing monomers.
[0080] describes visbreaking the resulting random block copolymer in order to improve the flowability and melt flow rate of the same. The example copolymer at [0112] has a higher melt flow rate after visbreaking.
Given that Shipley teaches a heterophasic propylene copolymer and the advantages of employing a visbroken heterophasic propylene copolymer taught by Pezzutti, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a visbroken heterophasic propylene copolymer in order to provide a copolymer having improved flowability.
With respect to claim 4, Shipley discloses a HECO, but is silent as to its melt flow index.
Pezzutti at [0038] explains that its random block copolymer has a melt flow rate (11133 at 230°C,

Given that Shipley and Pezzutti are both directed heterophasic propylene copolymers and that Pezzuti teaches an overlapping, optimizable melt flow rate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a heterophasic propylene copolymer (A) with a melt flow index within the presently claimed range in order to provide an impact copolymer having low haze.
With respect to claim 6, Shipley at abstract and claim 1 disclose an embodiment where the blend contains one HECO.
With respect to claim 7, Shipley at [0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the average rubber particle size of the amorphous elastomer.
Pezzutti at claim 1 discloses a random block copolymer comprising:
a) a crystalline propylene/ethylene copolymer A in an amount of about 65 to about 97 weight percent; and
b) a propylene/ethylene copolymer B in an amount of about 3 to about 35 weight percent.
The random block copolymer is characterized by phase separation of copolymer A as matrix and copolymer B as a dispersed phase, where the particle size of dispersed particle B is less than 1.5 µm.
[0030], [0034]-[0035]. [0030] explains that the resulting random block copolymer is characterized by a combination of low haze and good impact properties.
Given that Shipley and Pezzutti both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition such that the dispersed phase of the heterophasic copolymer has an average rubber particle size of at most 1.15 µm in order to provide low haze.
With respect to claim 8, Shipley at [0028-[0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, Shipley at [0029] 
Pezzutti at claim 1 discloses a random block copolymer comprising:
a) a crystalline propylene/ethylene copolymer A in an amount of about 65 to about 97 weight percent; and
b) a propylene/ethylene copolymer B in an amount of about 3 to about 35 weight percent.
The random block copolymer is characterized by phase separation of copolymer A as matrix and copolymer B as a dispersed phase, where the particle size of dispersed particle B is less than 1.5 µm.
[0030], [0034]-[0035]. [0030] explains that the resulting random block copolymer is characterized by a combination of low haze and good impact properties.
Given that Shipley and Pezzutti both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a HECO as claimed in order to provide good impact properties.
With respect to claim 10, Shipley at [0046] discloses a content of glass fiber of 5 to 40 weight percent relative to the total composition.
With respect to claim 11, Shipley at [0040] specifies a content of the additional elastomeric component of 0 to 40 weight percent.
With respect to claim 13, Shipley at [0053]-[0055] specifies preparing the composition by melt mixing.
With respect to claim 14, Shipley at [0056] discloses a molded article comprising the composition.
With respect to claim 15, Shipley at [0057] discloses an article prepared by injection molding.
With respect to claim 20, Shipley in view of Pezzutti differs from present claim 20 because it is silent as to the flexural modulus in the perpendicular direction as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 
Accordingly, while Shipley in view of Pezzutti do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Shipley and Pezzutti, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural modulus in the perpendicular direction within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US
2014/0288225 A1) in view of Pezzutti et al. (US 2010/0234507 A1) as applied to claim 1 above, and further in view of Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech, Vol. 11, John Wiley & Sons
(2003), pp. 804-805.
With respect to claim 12, Shipley at [0051] teaches including lubricants to improve processability or enhance properties, but is silent as to a silicone particle of formula (I) as claimed.
Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
Given that Shipley permits lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768